Order filed March 26, 2020




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00106-CV
                                   ____________

                      CHIQUITTA MCCLAIN, Appellant

                                         V.

   DOUG FOLKERSON-BROKER BY FOLKERSON PROP MGT LTD,
                         Appellee


                  On Appeal from County Court at Law No 1
                             Bell County, Texas
                        Trial Court Cause No. 90037

                                      ORDER

      No reporter’s record has been filed in this case. The court reporter informed
this court that appellant has requested the reporter’s record be prepared or the trial
court has not ordered the record be prepared. On February 18, 2020, the clerk of
this court notified appellant that we would consider and decide those issues that do
not require a reporter’s record unless appellant, within 15 days of notice, provided
this court with proof that a request to prepare the reporter’s record has been made.
See Tex. R. App. P. 37.3(c). Appellant filed no reply.

      Accordingly, we order appellant to file a brief in this appeal within thirty
days of the date of this order. If appellant fails to comply with this order, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                              PER CURIAM



Panel consists of Chief Justice Frost and Justices Jewell and Spain.